 Case 2:19-cv-00025-JRG Document 46 Filed 06/20/19 Page 1 of 4 PageID #: 422



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                    )
REMBRANDT WIRELESS                                  )
TECHNOLOGIES, LP,                                   )      Case No. 2:19-cv-00025-JRG
                                                    )
                                Plaintiff,          )      Hon. Rodney Gilstrap
                                                    )
               v.                                   )      JURY TRIAL DEMANDED
                                                    )
APPLE INC.,                                         )
                                                    )
                                Defendant.          )
                                                    )


                JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       Pursuant to the Court’s Order of April 10, 2019 (D.I. 25) and the order granting an

extension of time to June 20, 2019 (D.I. 45), Plaintiff Rembrandt Wireless Technologies, LP

(“Rembrandt” or “Plaintiff”) and Defendant Apple, Inc. (“Apple” or “Defendant”) hereby jointly

submit this motion seeking entry of the Agreed Protective Order, attached as Exhibit A. The parties

jointly request that the Court enter the Agreed Protective Order.
Case 2:19-cv-00025-JRG Document 46 Filed 06/20/19 Page 2 of 4 PageID #: 423



Dated: June 20, 2019                     Respectfully submitted,

                                         /s/ Kyril Talanov

                                         Michael F. Heim (Texas Bar No. 09380923)
                                         mheim@hpcllp.com
                                         Eric Enger (Texas Bar No. 24045833)
                                         eenger@hpcllp.com
                                         Christopher First (Texas Bar No. 24095112)
                                         cfirst@hpcllp.com
                                         Blaine Larson (Texas Bar No. 24083360)
                                         blarson@hpcllp.com
                                         HEIM, PAYNE & CHORUSH, LLP
                                         1111 Bagby St., Suite 2100
                                         Houston, Texas 77002
                                         Telephone: (713) 221-2000
                                         Facsimile: (713) 221-2021

                                         Demetrios Anaipakos (Texas Bar No.
                                         00793258)
                                         danaipakos@azalaw.com
                                         Amir Alavi (Texas Bar No. 00793239)
                                         aalavi@azalaw.com
                                         Louis Liao (Texas Bar No. 24109471)
                                         lliao@azalaw.com
                                         Alisa Lipski (Texas Bar No. 24041345)
                                         alipski@azalaw.com
                                         Kyril Talanov (Texas Bar No. 24075139)
                                         ktalanov@azalaw.com
                                         AHMAD, ZAVITSANOS, ANAIPAKOS,
                                         ALAVI & MENSING, P.C.
                                         1221 McKinney Street, Suite 2500
                                         Houston, TX 77010
                                         Telephone: 713-655-1101
                                         Facsimile: 713-655-0062

                                         Andrea Leigh Fair
                                         andrea@wsfirm.com
                                         Claire Abernathy Henry
                                         claire@wsfirm.com
                                         T. John Ward, Jr.
                                         Texas Bar No. 00794818
                                         jw@wsfirm.com
                                         WARD & SMITH LAW FIRM
                                         1127 Judson Road, Suite 220
                                         Longview, TX 75601
                                         Telephone: (903) 757-6400
                                         Facsimile: (903) 757-2323
                                     2
Case 2:19-cv-00025-JRG Document 46 Filed 06/20/19 Page 3 of 4 PageID #: 424



                                         ATTORNEYS FOR PLAINTIFF
                                         REMBRANDT WIRELESS
                                         TECHNOLOGIES, LP

                                         /s/ Melissa R. Smith_ ______
                                         Melissa R. Smith
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH LLP
                                         303 South Washington Avenue
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450
                                         Facsimile: (903) 934-9257

                                         James R. Batchelder
                                         (CA Bar No. 136347)
                                         (Eastern District of Texas Member)
                                         Mark D. Rowland
                                         (CA Bar No. 157862)
                                         (Eastern District of Texas Member)
                                         Gabrielle E. Higgins
                                         (CA Bar No. 163179)
                                         (Eastern District of Texas Member)
                                         ROPES & GRAY LLP
                                         1900 University Avenue, 6th Floor
                                         East Palo Alto, CA 94303-2284
                                         Telephone: (650) 617-4000
                                         Facsimile: (650) 617-4090
                                         James.Batchelder@ropesgray.com
                                         Mark.Rowland@ropesgray.com
                                         Gabrielle.Higgins@ropesgray.com

                                         Josef B. Schenker
                                         (NY Bar No. 4935185)
                                         (Eastern District of Texas Member)
                                         Jolene L. Wang
                                         (NY Bar No. 5462619)
                                         (Eastern District of Texas Member)
                                         ROPES & GRAY LLP
                                         1211 Avenue of the Americas
                                         New York, NY 10036-8704
                                         Telephone: (212) 596-9000
                                         Facsimile: (212) 596-9090
                                         Josef.Schenker@ropesgray.com
                                         Jolene.Wang@ropesgray.com

                                         COUNSEL FOR DEFENDANT
                                         APPLE INC.


                                     3
 Case 2:19-cv-00025-JRG Document 46 Filed 06/20/19 Page 4 of 4 PageID #: 425



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was filed electronically in compliance with Local Rules CV-5(a) on June 20, 2019. As
such, this document was served on all counsel of record pursuant to Local Rules CV-5(a)(3)(A)
and the Federal Rules of Civil Procedure.


                                                   /s/ Kyril Talanov
                                                   Kyril Talanov




                                               4
